El Juez Asociado Señor Snyder
emitió la opinión del tri- - bunal.
Los demandantes son dueños de nn solar con cabida de veinte metros de ancho por cincuenta de fondo, con frente a la Avenida Ponce de León, en la Parada 5 de Puerta de *609Tierra, San Juan, y se extiende hasta la Calle San Agus-tín. Adquirieron este solar en 1946 por compra a Murray Orinstein, quien lo adquirió de la Iglesia Episcopal, la cual lo había venido usando durante muchos años. Una iglesia en ruinas que ya no se usaba enclavaba por largo tiempo en dicho solar.
Hace algunos años, al ocupar el edificio, la Iglesia cons-truyó una verja de alambres. Luego, en alguna fecha entre 1920 y 1922, construyó en el mismo sitio una pared de con-creto, de seis pies de alto. La verja y la pared no se cons-truyeron en la colindancia del solar. Más bien fueron cons-truidas dentro de la propiedad de la Iglesia. Esto trajo por resultado que una parte del solar perteneciente a la Igle-sia — una faja de terreno de 2.70 metros de frente por 50 metros de fondo, que se extiende desde la Avenida Ponce de León hasta la Calle San Agustín — quedó fuera de la verja y de la pared.
Los demandados son dueños del solar contiguo, que mide también veinte metros de frente por cincuenta de fondo, y que se extiende asimismo desde la Avenida- Ponce de León hasta la Calle San Agustín. Dicho solar contiene algunas casas viejas conocidas por “El Laberinto”. La Iglesia construyó la verja y la pared debido a la conducta indesea-ble de la gente que vivía en “El Laberinto”. Si bien per-tenecía a la Iglesia y ahora pertenece a los demandantes, la faja de 2.70 metros ha sido usada durante un número de años por los inquilinos de las casas del “Laberinto”, y por parte del público, como un callejón entre la Calle San Agus-tín y la Avenida Ponce de León.
Este pleito comenzó como una acción de deslinde radi-cada por los demandantes, pero a sugestión de la corte de distrito se convirtió en una acción de negatoria de servi-dumbre de la faja de 2.70 metros así como también de des-linde. Luego de un juicio en sus méritos, la corte inferior dictó sentencia concediendo el deslinde y también dispuso *610que (1) no existe servidumbre de paso a favor del solar de los demandados sobre el solar de los demandantes; (2) la faja de 2.70 metros no ba sido consagrada al uso público; (3) no existe servidumbre de luces y vistas a favor del solar de los demandados sobre la propiedad de los demandantes; y (4) el solar de los demandados ba adquirido por prescrip-ción una servidumbre para mantener y conservar aquellos balcones y escaleras o partes de éstos que el deslinde de-muestre penetren la superficie o espacio del solar de los demandantes. El caso se encuentra ante nos al apelar los demandados de esta sentencia.
Señalan como error la resolución de la corte inferior ai efecto de que no existía servidumbre de paso a favor del solar de los demandados como predio dominante sobre el solar de los demandantes como predio sirviente. Alegan los demandados que ellos gozan de esa servidumbre de paso basados en que se ba venido usando dicba faja desde tiempo inmemorial.
 La servidumbre de paso sólo puede adquirirse mediante título y no por prescripción. Artículo 475 del Código Civil, ed. de 1930; Cabanillas v. Gelpí, 65 D.P.R. 945, 947, y casos allí citados. Pero antes de 1889, cuando empezó a regir el Código Civil, tal servidumbre podía adquirirse mediante el uso desde tiempo inmemorial bajo la Partida III, tít. .31, ley 15. Por consiguiente, si el uso empezó antes de 1889, es de aplicación la Partida III, tít. 31, ley 15, y puede adquirirse la servidumbre de paso por prescripción, no obstante el hecho de que cuando comenzó a regir el Código en 1889, la servidumbre en cuestión no se hubiera “consolidado... por prescripción inmemorial.” Cabanillas v. Gelpí, supra, pág. 947.
Sin embargo, no es suficiente con probar simplemente el uso con anterioridad al 1889. Tampoco basta con probar dicho uso durante muchos años. La prueba debe demostrar no solamente el uso antiguo, sino que nadie re-*611cuerde cuándo empezó dicto uso. El uso debe ser desde tiempo inmemorial; es decir, durante tanto tiempo que “non se puedan acordar los bornes”. Cabanillas v. Gelpí, supra, 948; Stella v. Blasini, 61 D.P.R. 372, 382-3.
Convenimos con la corte de distrito en que la prueba de los demandados no cumplió con el requisito de uso desde tiempo inmemorial. Tres ancianos declararon en cuanto al uso del callejón para entrar y salir del “Laberinto”. Pero todos declararon con sustancial precisión en cuanto a la fe-cha exacta en que empezó dicho uso. Toda vez que los tes-tigos recordaban la fecba en que empezó el uso, sus declara-ciones no lo establecieron desde tiempo inmemorial.
Otro de los errores se dirige a la resolución de la corte inferior al efecto de que no existía servidumbre de paso a favor del público en general por haberse consagrado al uso público la faja de terreno aquí envuelta.
Este Tribunal nunca ha resuelto si la doctrina de la Ley Común sobre la consagración al uso público se aplica en esta jurisdicción en todo su alcance y vigor. Nuestras le-yes sólo contienen dos referencias indirectas sobre consa-gración. Véanse la sección 65(4) de la Ley Municipal, Le-yes de Puerto Rico, 1906; artículo 464, inciso 37, Código de Enjuiciamiento Civil, ed. de 1933. (1) Y en términos gene-rales, la regla en esta jurisdicción es que los derechos sobre la tierra son creados mediante título. En los Estados Uni-dos continentales la consagración al uso público puede estar *612predicada en un traspaso expreso. Cf. Municipio de Río Piedras v. Río Piedras Development Co., Inc., ante, pág'. 599. Pero en este caso se nos pide que resolvamos que, no em-pece la falta de un traspaso expreso, hubo una consagra-ción implícita de terreno para uso público por actuaciones y conducta del dueño a base de estoppel in pais. Sin embargo, la consagración implícita es una doctrina que debe ser aplicada con mucha cautela en esta jurisdicción, donde aun los derechos privados de paso, excepto cuando la pres-cripción basada en uso desde tiempo inmemorial empezó a correr antes de 1889, pueden crearse bajo el artículo 475 del Código Civil solamente mediante escritura.
Este Tribunal ha resuelto dos casos en los cuales se ha adoptado en esta jurisdicción hasta cierto punto la doctrina de la Ley Común de la consagración implícita basada en estoppel in pais. Municipio de Vega Baja v. Smith, 27 D.P.R. 632; Capella v. Carreras, 48 D.P.R. 830.(2) El caso de Gapella trataba de una situación especial. En él se ad-quirió un solar que formaba parte de una urbanización trazada de conformidad con un plano en solares, cuadras y calles. Obviamente, bajo tales circunstancias, un dueño de un solar no puede negarle a los dueños de los otros solares y al público en general, el derecho a usar las calles trazadas en el plano para beneficio de todos los solares. Todos los ca-sos en que nos apoyamos en el caso de Gapella envolvían planos similares. Cf. Anotación, 172 A.L.R. 167.
En el caso de Smith no se resolvió que la consagración fue de hecho probada. Sólo resolvimos que la demanda ex-ponía una causa de acción. En consecuencia, revocamos una sentencia en excepción previa y devolvimos el caso para *613la celebración del juicio. Y empleamos el siguiente len-guaje significativo, a las páginas 644, 645:
“En este caso el demandante, un municipio que no es un colin-dante, alega la existencia de un camino público que lia sido usado no con el mero consentimiento de la apelada como medio conveniente de entrada y salida de los terrenos en cada lado de la finca que pertenece a la apelada sino como un camino vecinal perteneciente a la municipalidad, que ha sido debidamente inscrito como tal, respe-tado por los causantes de la apelada y que forma el punto de enlace entre dos caminos públicos, uno de los cuales es la carretera insular. La prueba que pueda aducirse al juicio podrá demostrar que el su-puesto camino no es en realidad un camino vecinal sino una simple servidumbre de paso privado; que los causantes de la apelada no lo respetaron ni tuvieron por tal camino público sino que meramente toleraron de vez en cuando o con más o menos frecuencia que algu-nos vecinos cruzaran por su finca. Pero el hecho de respetar un camino público como tal implica algo más que una simple tolerancia para transitar por determinado camino . . .”.
En el presente caso ningún municipio sostiene que exista una carretera pública. Los demandados son dueños colindantes que tienen interés primordial en un derecho privado de paso por un callejón, no por una calle. El callejón se ha venido usando principalmente por las veinte o treinta familias que ocupan las casas en “El Laberinto”. Es cierto que hubo prueba al efecto de que el callejón era usado también como cuestión de conveniencia por parte del público de esa vecindad para ir de la Avenida Ponce de León a la Calle San Agustín, y viceversa. Pero existen calles públicas cerca de ahí que ofrecen la misma conveniencia para estos fines. Y, si bien la opinión de la corte de distrito no es lo clara que pudo ser en cuanto a este punto, aparentemente llegó a la conclusión de que hubo una mera tolerancia o aquiescencia pasiva por parte de la Iglesia en relación con el uso de la faja de 2.70 metros como callejón para pasar por algunos miembros del público en general. Pero, se-*614gún indica la anterior cita del caso de Smith, la tolerancia en cuanto a tal uso no es suficiente. Para que pueda exis-tir la consagración implícita debe aparecer inequívocamente que bubo la intención específica por parte del dueño a con-sagrar su terreno al uso público. Summerville v. Duke Power Co., 115 F.2d 440 (C.C.A. 4, 1940); Simmons v. Perkins, 118 P.2d 740 (Idaho, 1941); Parker v. Fuller, 28 So.2d 207 (Ala., 1946); Lyons v. Schwartz, 104 P.2d 383 (Calif., 1940); Mulik v. Jorganian, 37 S.W.2d 963 (Mo., 1931); 4 Mc Quillan, Municipal Corporations, Revised Ed., pág. 727, et seq.; Burby on Real Property, págs. 362-3; XIII Tulane L. Rev. 606, 607. Cf. Muñoz v. Porto Rico Ry., Light & Power Co., 74 F.2d 816, 820-21 (C.C.A. 1, 1934).(3) Además, los casos indican que es más difícil demostrar tal intención para consagrar un callejón, como ocurre en este caso, que cuando se consagran carreteras. Anotación, 58 A.L.R. 239. En ausencia de tal intención de parte de la Iglesia a consagrar al uso público la faja de terreno de 2.70 *615metros, resolvemos que la corte de distrito no cometió error al decidir que dicha faja no había sido consagrada para tal fin.(4)
Finalmente, los demandados señalan como error la negativa de servidumbres de (1) luces y vistas rectas mediante puertas y ventanas que abren y se proyectan hacia la faja de terreno en controversia; (2) tejados y aleros; y (3) vertientes de tejados.
En cuanto a la parte (1), el término prescriptivo para la adquisición de tal servidumbre empieza a correr desde el acto obstativo del dueño del predio dominante. Balzac v. Torres, 68 D.P.R. 983 y casos citados. Y aquí, según dijo la corte inferior, ese acto obstativo nunca tuvo lugar.
En cnanto a las partes (2) y (3), según ya se ha indi-cado, este caso se originó como una acción de deslinde. Du-rante el juicio, a sugestión de la corte, las partes procedie-ron a litigar además la cuestión de la servidumbre de paso. Pero en el récord nada hay que indique que los demandados, en algún momento, ya sea en las alegaciones o en la prueba, alegaran en la corte de distrito que el solar de los deman-dantes estaba sujeto a las servidumbres contenidas en dichas partes (2) y (3). Por tanto, no vemos base en la cual los demandados puedan sostener esta contención por primera vez en apelación.

La sentencia de la corte de distrito será confirmada.

El Juez Asociado Sr. Negrón .Fernández no intervino.

(1) La sección (i5 provee que el Concejo Municipal de un municipio queda autorizado para: "(4) Hacer que se inscriban como caminos municipales en la Oficina del Comisionado del Interior, todos aquellos caminos que hayan lle-gado a ser públicos por el uso, consagración, abandono al público o por cual-quier otro medio determinado por la ley, y preparar e inscribir las escrituras adecuadas que a ellos se refieran;”
El artículo 4fi4, al establecer presunciones controvertibles en la ley de evidencia, prescribe lo siguiente: "37. El uso no interrumpido por parte del público, durante cinco años, de un terreno para cementerio, con el consenti-miento del dueño, sin que éste hubiere reservado sus derechos, constituye evi-dencia indirecta de su intención do dedicarlos al público para tal objeto.”


(2) Si bien en el caso de Stella v. Blasini, 61 D.P.R. 372, se alegó que se había consagrado al uso público una servidumbre de paso, en él discutimos solamente el problema de si existía o no un derecho privado de paso en virtud de uso desde tiempo inmemorial. Cf. Ramos v. Mayagüez Shipping Terminal, 52 D.P.R. 225, 230.


(3) Aun cuando discutía un derecho privado de paso en un área rural, el Juez Presidente Sr. Del Toro, hablando por el Tribunal en el caso de Nadal v. Murratti, 34 D.P.R. 251, empleó un lenguaje quo también es pertinente aquí. Dijo el Juez Del Toro a la página 257:
1 ‘ Claro es que el callejón que se venía usando resultaba más fácil. El hecho del paso por mera tolerancia se repite constantemente en las fincas de Puerto Rico. Las crecientes de ríos y quebradas, el mal estado de ciertos caminos vecinales, los atrechos, las amistades, el establecimiento de escuelas y comer-cios en determinados sitios, el temor de provocar conflicto! o’ disgustos, el deseo do favorecer a los convecinos acortando distancias y facilitando el tránsito, y otras muchas circunstancias podrían señalarse como causa para ello. Seguramente fué una situación semejante y la idea de dar fijeza y certidumbre a un derecho para uno y a un gravamen para otro de tal importancia, la que obligó al legislador español a variar la ley y al legislador puertorriqueño a no alterar la variación. Así el paso que meramente se permite subsiste general-mente mientras de él no so abusa, como las pruebas demuestran que se abusó en este caso. Y así cuando se desea obtener un derecho absoluto y para siem-pre, se sabe que hay que ir al contrato, a la adquisición del derecho mediante la compensación apropiada, garantizando la ley hipotecaria por medio do la inscripción el derecho que se adquiera en cuanto a terceros. A partir del 1890 las situaciones vagas, indefinidas en esta clase de servidumbres, desaparecieron en Puerto Rico.”


(4) Si hubiéramos resuelto que este callejón es un paso público, surgirían serios problemas. Por ejemplo, hay casos que resuelven que terrenos consagra-dos al uso público no pertenecen al público. El donante retiene el título. El público sólo tiene una servidumbre de uso, y la posesión revierte al donante si el uso público específico es abandonado. Cf. Municipio de Río Piedras v. Río Piedras Development Co. Inc., supra, escolio 2. Si adoptásemos la regla esta-blecida en dichos casos, ¿quién sería responsable del cuido del callejón y de las lesiones recibidas por dejar de cuidarlo? Cf. Anotación, 126 A.L.R. 443. Además, la planificación de calles y carreteras públicas sería entorpecida seria-mente si la actuación de gente particular- resultara como cuestión de derecho en crear calles o carreteras públicas que no cumplen con las normas exigidas actualmente.